TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00597-CV




                           B. K. Cypress Log Homes, Inc., Appellant

                                                v.

                       Robert Whitwell and Pamela Whitwell, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. GN302803, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant wishes to withdraw its appeal. See Tex. R. App. P. 42(a)(1). The appeal

is dismissed.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: November 18, 2004
2